


Exhibit 10.56(a)
 
[a10kexhibitletterhead.jpg]
 
1000 Mylan Boulevard
Canonsburg, PA 15317 USA
Phone    724.514.1800
Fax    724.514.1870
Web    mylan.com



One-Time Special Five-Year
Performance-Based Realizable Value Incentive Program




Dear [l]:


On February 25, 2014, Mylan Inc. (the “Company”) granted you a special award of
stock appreciation rights (the “One-Time Performance-Based Award”) under the
Company’s 2003 Long Term Incentive Plan (the “Plan”). The One-Time
Performance-Based Award provides for the possibility of accelerated vesting upon
a Change in Control of the Company (as such term is defined in the Plan). By
executing this letter agreement, for good and valuable consideration (including
your continued employment and continued participation in the Company’s incentive
plans and programs), you acknowledge and agree that the transactions consummated
pursuant to the Business Transfer Agreement and Plan of Merger, dated as of July
13, 2014, by and among Abbott Laboratories, an Illinois corporation, the Company
and the other parties thereto, as such agreement may be amended from time to
time, shall not constitute a Change in Control for any purpose of the One-Time
Performance-Based Award. All other provisions of the One-Time Performance-Based
Award, as modified by the foregoing, shall remain in full force and effect
notwithstanding this letter agreement.


 
MYLAN INC.,
 
By
 
 
 
 
 
Name:
 
 
Title:



Acknowledged and agreed:




_____________________________
Name:




